Citation Nr: 1025539	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-25 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, 
claimed as bilateral plantar fasciitis and hallux valgus.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1985 to March 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Roanoke, Virginia.  The Veteran testified at a personal hearing 
before the Board in Washington, D.C. in January 2008.  A 
transcript is of record.

In September 2008, the Board remanded the Veteran's claim to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  

In its September 2008 remand, the Board instructed the RO/AMC to 
issue the Veteran and his representative a Statement of the Case 
(SOC) regarding entitlement to an initial rating in excess of 10 
percent for service-connected headaches, including providing 
notice of the Veteran's appellate rights and of the need to 
timely file a Substantive Appeal in order to perfect his appeal 
as to that claim.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board also instructed the RO/AMC to issue to the 
Veteran corrective due process notice.  In December 2008, the 
RO/AMC issued a SOC addressing this claim.  The Veteran did not 
file a timely substantive appeal however.  As such, no additional 
action in this regard is warranted.

Regrettably, the service connection claim is once again being 
remanded to the RO via the AMC in Washington, DC for further 
development and consideration.


REMAND

As mentioned, the Board previously remanded the Veteran's claim 
in September 2008.  The Veteran is entitled, as a matter of law, 
to substantial compliance with the Board's remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).

The Board instructed the RO/AMC to furnish the Veteran a 
corrective notice under 38 U.S.C.A. § 5103(a) and §38 C.F.R. § 
3.159(b) that includes an explanation as to the information or 
evidence needed to establish disability ratings and effective 
dates for the claim of entitlement to service connection for 
bilateral foot disorder, claimed as bilateral plantar fasciitis 
and hallux valgus, as outlined by the United States Court of 
Appeals for Veterans Claims in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In June 2009, the RO/AMC sent a letter 
to the Veteran providing this requisite notice.  The document was 
returned as undeliverable.

The Board also instructed the RO/AMC to schedule the Veteran for 
a VA examination and obtain an opinion as to whether it is at 
least as likely as not (a 50 percent probability or greater) his 
bilateral foot disorder is related to his period of active 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
record shows the RO/AMC scheduled the Veteran for VA examinations 
on March 17 and April 28, 2009, but he failed to appear for 
either examination.  Failing to report for such a scheduled 
examination usually requires the Board to consider the Veteran's 
claim based on the evidence already of record.  38 C.F.R. § 3.655 
(2009).

However, the record does not show that the Veteran was provided 
notice with respect to the scheduling of either examination.  
Furthermore, although the record contains a May 2009 internal 
email requesting a copy of the requisite notification letter be 
placed in the Veteran's claims file, there is no such letter of 
record in response to that inquiry.  Therefore, the Board finds a 
remand is necessary to ensure substantial compliance with this 
remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, the Board notes the most recent correspondence to the 
Veteran has been mailed to the current address of record:  417 
Independence Drive, Stafford, Virginia  22554.  However, after 
2009, correspondence issued to the Veteran has been returned by 
the postal service as undeliverable.  On remand, the RO/AMC 
should  contact the Veteran's representative and obtain the 
Veteran's current address.  

The Board notes that although "notice" means written notice sent 
to the Veteran at his most recent address of record, it is the 
Veteran's responsibility to keep VA informed of his change of 
address.  38 C.F.R. 3.1(q).  See, too, Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) and Thompson v. Brown (Charles), 8 Vet. 
App. 169, 175 (1995).  And if he does not do so, VA is not 
obligated to "turn up heaven and earth to find him."  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's representative and 
obtain the Veteran's current address.  All 
efforts made should be documented and 
incorporated in the claims file.  

2.  If possible, obtain copies of the March 
17 and April 28, 2009 VA examination 
notification letters and incorporate them 
into the claims file.  If the notification 
letters are not available state so in the 
record.

3.  Schedule the Veteran for another VA 
examination to obtain a medical nexus opinion 
as to whether it is at least as likely as not 
(a 50 percent probability or greater) the 
Veteran's bilateral foot disorder is related 
to his period of active service.

The term "as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

The claims file, including a complete copy of 
this remand, must be made available to the 
designated examiner for review of the 
pertinent medical and other history.  

The examiner must discuss the medical 
rationale of the opinion, whether favorable 
or unfavorable.

The Veteran and his representative must be 
apprised of the scheduled VA examination via 
written correspondence.  The letter must 
inform the Veteran of the date, time, and 
place of his scheduled examination.  

In the event the Veteran does not report for 
his scheduled examination, the documentation 
showing that notice scheduling the 
examination was sent to the last known 
address must be associated with the Veteran's 
claims file.  Or, in the alternative, prepare 
a memorandum for the file regarding the 
sending of notice of the examination and 
associate it with the claims folder. 

The Veteran is hereby advised that failure to 
report for this examination, without good 
cause, may have detrimental consequences on 
this pending claim for service connection.  
See 38 C.F.R. § 3.655.

4.  Then readjudicate the claim in light of 
all additional evidence obtained, to include 
38 U.S.C.A. § 1154(b) (West 2002).  If the 
claim is not granted to the Veteran's 
satisfaction, send him and his representative 
a supplemental statement of the case (SSOC) 
and give them time to respond to it before 
returning the file to the Board for further 
appellate consideration of the claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


